Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered. By way of this submission, Applicant has amended claims 1, 9, 13 and 21 and cancelled claim 8.
Claims 1-7, 9-16, 18, and 21-23 are under examination before the Office.
The rejections of record can be found in the previous Office action, dated November 2, 2021.

Claim Rejections - 35 USC § 112
Claims 1-8 and 10-18 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim 8 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIJA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s cancellation of claim 8 has rendered this rejection moot, and this rejection is hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-16, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. patent 6,953,576) in view of He (Sci Rep. 2015 Aug 17;5:13110), Chen (WO 2016/023134 A1), and Peng (Oncoimmunology. 2013 Feb 1; 2(2): e22691).
Zhang teaches a method of treating cancer, comprising administration of double negative T (DNT) cells to the patient (col. 2, lines 12-46). Zhang further teaches that this method may be used to treat any cancer or malignant disease, including lung cancer (col. 10, lines 1-5). Zhang further teaches that DNT cells may be combined in a pharmaceutical preparation with other agents such as chemotherapeutic agents, immunosuppressive drugs, or antibodies to enhance immune tolerance or immunostimulatory agents to enhance the immune response (col. 11, lines 11-14).
However, Zhang does not teach co-administration with the anti-PD-1 antibody nivolumab.
He teaches that nivolumab is an anti-PD-1 antibody which is useful for the treatment of non-small cell lung cancer (page 4, fifth paragraph). He also teaches that PD-1 and PD-L1 mediate immune suppression in the tumor microenvironment (page 2, fourth-sixth paragraphs). He further teaches that PD-1/PD-L1 pathway inhibitors such as nivolumab may be combined with many different other treatment options, and such preliminary results of combination therapies with nivolumab in patients showed promising results (page 6, third-fifth paragraphs).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Zhang and He to arrive at the claimed invention. As Zhang teaches, the anti-tumor effects of DNT cells were known. Likewise, as He teaches, it was desirable to inhibit PD-1 in solid tumors, such as with an antibody like nivolumab, in order to reduce immune suppression within the tumor microenvironment in non-small cell lung cancer. Both references also suggest combining either DNT cells or nivolumab with other anti-cancer therapies. The skilled artisan could have arrived at the claimed invention by combining both DNT cells and nivolumab using known methods, with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Furthermore, Chen teaches that DNT cells may be engineered to express a chimeric antigen receptor (CAR) that preferentially binds to a cancer cell, such as a leukemic cell (para. 0023). The ordinary skilled artisan would be aware of the advantages of using a CAR to enhance antitumor targeting for the purposes of treating cancer, and could add known CARs to the DNT cells by known methods without changing the function of either the CAR or the DNT.
Chen further teaches that the DNT cells may be allogenic (para. 0019), and may be expanded ex vivo (para. 0031), which is pertinent to claim 23.
Additionally, Peng teaches that combining PD-1 checkpoint blockade and ACT may lead to therapeutic synergy and hence to higher rates of complete and durable responses (page 1, middle column, second paragraph). As the synergy between PD-1 blockade and ACT was known, it is therefore not surprising to see a synergistic response in the claimed methods of treatment. The ability of PD-1 inhibition to promote tumor infiltration and proliferation was also known in the art, for example, by He (page 4, ninth paragraph).
In regards to the schedule of treatment recited in claims 2-7, determination of treatment schedule is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the relative timing of each therapeutic could be adjusted to achieve optimum therapeutic efficacy, especially as Chen teaches that DNT cells may be administered with a chemotherapeutic agent at various schedules (para. 0065).

Applicant argues that a person of ordinary skill in the art would naturally investigate PD-1 expression on double-negative T (DNT) cells prior to embarking on experiments combining DNT cells and PD-1 inhibitors, which would reveal that, unlike conventional T cells, DNT cells express a much lower level of PD-1 at the time of infusion, according to the cited reference to Fang (J Exp Clin Cancer Res. 2019 Mar 11;38(1):123.), and therefore would not have continued on this line of experimentation.
Applicant's arguments have been considered fully but are not found to be persuasive.
First, the claims do not require any step of assessing levels of PD-1 in DNT cells, nor is any such step disclosed in the specification. The cited reference to Fang also contradicts Applicant's argument, as Fang clearly states that PD-1 was expressed on DNT cells within resected lung tissue, similar to that seen for CD4+ and CD8+ T cells (see Figure 3A of Fang). If anything, the cited Fang reference is evidence that PD-1 inhibition would be a desirable avenue of experimentation, although it is noted that this reference is not prior art, as it was published after the effective filing date of the instant application.
Furthermore, the prior art teaches that the tumor microenvironment contributes to immunosuppression by the PD-1 pathway. Peng suggests that this mechanism may be responsible for the lack of clinical responses observed in some patients treated with adoptive cell therapy (page 1, center column, first paragraph). Peng also teaches that PD-1 may be upregulated in transferred T cells after adoptive cell therapy at the tumor site (page 1, center column, first paragraph). Peng further suggests a mechanism for this effect: anti-PD-1 therapies may re-educate myeloid-derived suppressor cells, an important immunosuppressive cell population of the tumor microenvironment, to favor the recruitment of adoptively transferred, tumor-specific T cells, thus leading to an improved antitumor response (page 2 and Figure 1). This would suggest to a person of ordinary skill that combinations of adoptive cell therapy and anti-PD-1 therapies would be effective, even if the adoptively transferred T cells were low in PD-1 at the time of administration.
Discovery of the cause of a problem does not always result in a patentable invention. A different situation exists where the solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661. MPEP 2141.02(III).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06(I).
The combination of adoptive cell therapy and anti-PD-1 therapies and their predictable synergy was known in the art, as evidenced by the references above. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
This rejection is therefore maintained.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shi (J Hematol Oncol. 2013 Sep 30;6(1):74) teaches that double negative (CD4- CD8-) T-cells express PD-1 (page 3, left column, second paragraph). Shi further teaches that combinations of anti-PD-1 therapy with adoptively transferred, tumor-specific T-cells may lead to an improved antitumor response (page 4, left column, second paragraph).

No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644